Title: To James Madison from William Armistead Burwell, 17 February 1809
From: Burwell, William Armistead
To: Madison, James



Dr. Sir,
february 17 1809.

It is said that Mr. Hull is to be appointed secretary of War; whether this is true, I know not.  For myself, I am so entirely unacquainted with this Gentleman that I could not if required give any opinion, nor shall I be understood as giving one in what I now write.
But I should be wanting in the respect due you if I did not inform you that I have heard very strong objections from persons whose standing & regard for your welfare are entitled to the greatest consideration.  Those objections have been expressed in terms which indicate a belief of his incapacity & equivocal character.  1st he is deeply interested in the Yazoo claim.  2d.  His character was seriously impeach’d before the Senate, & tho he was confirmed, it was supposed more owing to the dubious evidence with which the charges were sustained than a conviction of his entire innocence.  3d.  He was said in the senate by Mr. Adams to be too fond of speculation.  This is the substance of what I have heard stated by persons who will have a vote in confirming the App’tn, & who are I believe solicitous upon this subject purely out of regard to yourself.  You perhaps have not understood these things, & they are now mention’d that you may use them in the way you think most proper.  I feel that I have undertaken a delicate perhaps an unjustifiable office.  My apology I beg you to admit, in the purity of the Motive, & Your friend

W A Burwell

